Exhibit 10.45

[Form of 2010 Jostens, Inc. Long-Term Incentive Award Letter]

Visant Holding Corp.

(Jostens)

As of March 31, 2010

[Name]

c/o Jostens, Inc.

Dear [                    ]:

Visant Holding Corp. (“VHC”) and its Subsidiaries (collectively, the “Company”)
consider it essential to continue to provide incentives for key personnel of the
Company to remain employed with the Company and focused on achieving a high
level of performance aligned with the interests of the stockholders of VHC.

On behalf of the Board of Directors of VHC (the “Board”), I am pleased to inform
you that you have been selected to receive an Award, subject in all instances to
the terms and conditions of this Award Letter, and to your agreement to be bound
by the covenants contained in Section 7 below. In consideration of the
foregoing, you and the Company agree to the following:

Section 1. Definitions. As used in this Award Letter, the following terms shall
have the meanings set forth below:

“Account” means a notional account maintained by the Company for you for
purposes of determining amounts that will be payable to you, subject to the
terms of this Award Letter.

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person.

“Award” means any award of shares of Phantom Stock made under Section 2.

“Cause” means, “Cause” as such term may be defined in any employment agreement
between you and VHC or any of its Subsidiaries or Affiliates (the “Employment
Agreement”), or, if there is no such Employment Agreement, “Cause” shall mean
(i) your willful and continued failure to perform your material duties with
respect to the Company which continues beyond ten (10) days after a written
demand for substantial performance is delivered to you by VHC (the “Cure
Period”), (ii) the willful or intentional engaging by you in conduct that causes
material and demonstrable injury, monetarily or otherwise, to the Company, the
Investors or their respective Affiliates, (iii) the commission by you of a crime
constituting (A) a felony under the laws of the United States or any state
thereof or (B) a misdemeanor involving moral turpitude, or (iv) a material
breach of by you of this Award Letter or other agreements with the Company,
including, without limitation, engaging in any action in breach of restrictive
covenants, herein or therein, that continues beyond the Cure Period (to the
extent that, in the Board’s reasonable judgment, such breach can be cured).

“Change in Control” means, (i) the sale (in one transaction or a series of
transactions) of all or substantially all of the assets of VHC or Jostens, as
applicable, to an Unaffiliated Person; (ii) a sale (in one transaction or a
series of transactions) resulting in more than 50% of the voting stock of VHC or
Jostens, as applicable, being held by an Unaffiliated Person; (iii) a merger,
consolidation, recapitalization or reorganization of VHC or Jostens, as
applicable, with or into another Unaffiliated Person; if and only if any such
event listed in clauses (i) through (iii) above results in the inability of the



--------------------------------------------------------------------------------

Investors, or any member or members of the Investors, to designate or elect a
majority of the Board (or the board of directors of the resulting entity or its
parent company). For purposes of this definition, the term “Unaffiliated Person”
means any Person or Group who is not (x) an Investor or any member of the
Investors, (y) an Affiliate of any Investor or any member of any Investor, or
(z) an entity in which any Investor, or any member of any Investor holds,
directly or indirectly, a majority of the economic interests in such entity.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board (or, if no such
committee is appointed, the Board).

“Common Stock” or “Share” means the Class A common stock, par value $0.01 per
share, of VHC, which may be authorized but unissued, or issued and reacquired.

“EBITDA” means “EBITDA” as such term is defined in Annex A of this Award Letter.

“Employee” means a person, including an officer, in the regular employment of
the Company or any other Service Recipient who, in the opinion of the Committee,
is, or is expected to have involvement in the management, growth or protection
of some part or all of the business of the Company or any other Service
Recipient.

“Fair Market Value” means the price per share equal as of the Vesting Event to
(i) after a Public Offering but before a Qualified Public Offering (a) the
average of the last sale price of the Common Stock on the applicable date on
each stock exchange on which the Common Stock may at the time be listed or,
(b) if there shall have been no sales on any such exchanges on the applicable
date on any given day, the average of the closing bid and asked prices of the
Common Stock on each such exchange on the applicable date or, (c) if there is no
such bid and asked price on the applicable date, the average of the closing bid
and asked prices of the Common Stock on the next preceding date when such bid
and asked price occurred or, (d) if the Common Stock shall not be so listed, the
closing sales price of the Common Stock as reported by NASDAQ on the applicable
date in the over-the-counter market, (ii) following a Qualified Public Offering,
the closing sale price of the Common Stock on the applicable date as reported on
the primary exchange on which the Common Stock is traded (or, if no such sale
occurs on the applicable date, such closing sale price as was reported on the
next preceding date when such closing sale price occurred) or (iii) if there has
been no Public Offering, the fair market value of the Common Stock as determined
(x) in the good faith discretion of the Board after consultation with an
independent investment banker or an internationally recognized accounting firm
to determine the Fair Market Value and (y) without any premiums for control or
discounts for minority interests or restrictions on transfer.

“Fiscal Year End 2010” means January 1, 2011.

“Fiscal Year End 2011” means December 31, 2011.

“Good Reason” means “Good Reason” as such term is defined in the Employment
Agreement, or if there is no such Employment Agreement, “Good Reason” shall mean
(i) a reduction in your base salary or annual incentive compensation opportunity
(other than a general reduction in base salary or annual incentive compensation
opportunity that affects all members of senior management in substantially the
same proportions, provided that your base salary is not reduced by more than
10%); (ii) a substantial reduction in your duties and responsibilities; or
(iii) a transfer of your primary workplace by more than fifty miles from the
current workplace, and provided, further, that “Good Reason” shall cease to
exist for any such event on the 60th day following the later of its occurrence
or your knowledge thereof, unless you have given VHC written notice thereof
prior to such date.

“Group” means, “group” as such term is used for purposes of Sections 13(d) or
14(d) of the Exchange Act.

 

2



--------------------------------------------------------------------------------

“Investors” means Fusion Acquisition LLC, a Delaware limited liability company
(“Fusion”), and DLJ Merchant Banking Partners III, L.P., DLJ Offshore Partners
III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore Partners III, C.V.,
DLJ MB Partners III GmbH & Co. KG, Millennium Partners II, L.P. MBP III Plan
Investors, L.P (collectively, the “DLJMB Funds”).

“Jostens” means Jostens, Inc., a Minnesota corporation and wholly owned
Subsidiary of VHC.

“Measurement Period” means “Measurement Period” as such term is defined in Annex
A of this Award Letter.

“Permanent Disability” means “Disability” as such term is defined in the
Employment Agreement, or if there is no such Employment Agreement, “Permanent
Disability” shall mean you becoming physically or mentally incapacitated and is
therefore unable for a period of six (6) consecutive months or for an aggregate
of nine (9) months in any eighteen (18) consecutive month period to perform
substantially all of the material elements of your duties with VHC or any
Subsidiary or Affiliate thereof. Any question as to the existence of the
Permanent Disability of you as to which you (or your legal representative) and
VHC cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to you (or your legal representative) and VHC. If
you (or your legal representative) and VHC cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Permanent Disability made in writing to VHC and you shall
be final and conclusive for all purposes of this Agreement (such inability is
hereinafter referred to as “Permanent Disability” or being “Permanently
Disabled”).

“Person” means “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

“Phantom Stock” means the right to receive a payment based on the value of
Common Stock in accordance with Section 5 hereto.

“Public Offering” means the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the
Securities Act of 1933, as amended, which has been declared effective by the
Securities and Exchange Commission (other than a registration statement on
Form S-4, S-8 or any other similar form).

“Qualified Public Offering” means a Public Offering, which results in an active
trading market of 25% or more of the Common Stock.

“Qualifying Termination” means the occurrence of a termination of your
employment by the Company without Cause, by you with Good Reason, or due to your
Permanent Disability or death, in each case, within twenty-four months following
a Change in Control.

“Service Recipient” means the Company, any Subsidiary of the Company, or any
Affiliate of the Company that satisfies the definition of “service recipient”
within the meaning of Treasury Regulation Section 1.409A-1 (or any successor
regulation), with respect to which the person is a “service provider” (within
the meaning of Treasury Regulation Section 1.409A-1(or any successor
regulation).

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain.

 

3



--------------------------------------------------------------------------------

Section 2. Award.

(a) The Company hereby grants you a number of shares of Phantom Stock, which
equals the aggregate of [NUMBER] (the “Performance Vesting Award”) and [NUMBER]
(the “Time Vesting Award”). The number of shares of Phantom Stock in respect of
which you will ultimately receive payment hereunder is based on the vesting of
the Award as provided in Section 3 below subject to your continued employment
with the Company through the Vesting Event (as defined below).

(b) You shall not be vested in any Award by reason of having Phantom Stock
credited to your Account unless the vesting conditions as set forth in Section 3
of this Award Letter are deemed satisfied by the Committee.

Section 3. Vesting of Award.

(a) You will become vested on Fiscal Year End 2011 in (i) 100% of the
Performance Vesting Award subject to Jostens’s achievement of the TTM EBITDA
target set forth on Annex A of this Award Letter during the Measurement Period,
and so long as you remain employed with the Company through Fiscal Year End
2011, and (ii) 100% of the Time Vesting Award, so long as you remain employed
with the Company through Fiscal Year End 2011 (without regard to the extent
Jostens achieves the specified TTM EBITDA target).

(b) Prior to the occurrence of a Change in Control, upon the termination of your
employment (i) by the Company without Cause due to the elimination of your
position as a result of a restructuring of the Company (the occurrence of which
shall be determined by the Committee (or its designee) in good faith) or
(ii) due to your Permanent Disability or death (any of the foregoing that occurs
prior to the occurrence of a Change in Control, a “Pre-CIC Termination Event”),
you will become vested at such time in 100% of the Time Vesting Award, but only
if any such termination occurs after Fiscal Year End 2010 but prior to Fiscal
Year End 2011. Upon a Pre-CIC Termination Event, all other unvested Awards shall
be forfeited without payment therefor.

(c) Notwithstanding the foregoing, the Awards granted hereunder shall vest upon
the occurrence of a Qualifying Termination in the following amounts: (i) one
hundred percent (100%) of the Time Vesting Award, if the Qualifying Termination
occurs on or prior to Fiscal Year End 2011; and (ii)(A) fifty percent (50%) of
the Performance Vesting Award, if the Qualifying Termination occurs on or before
Fiscal Year End 2010, or (B) one hundred percent (100%) of the Performance
Vesting Award, if the Qualifying Termination occurs after Fiscal Year End 2010
but prior to Fiscal Year End 2011.

(d) In the event a Change in Control occurs prior to Fiscal Year End 2011, the
Time Vesting Award and Performance Vesting Award otherwise vested pursuant to
Section 3(a) above shall nevertheless remain payable in accordance with
Section 5(a) herein.

 

4



--------------------------------------------------------------------------------

Section 4. Effect of non-Qualifying Termination of Employment. Except as
otherwise set forth in Section 3(b) above, in the event of any voluntary or
involuntary termination of your employment with the Company that is not a
Qualifying Termination at any time prior to Fiscal Year End 2011, any Award
shall be forfeited without payment therefor. In the event of your voluntary or
involuntary termination of employment with the Company for any reason and at any
time after Fiscal Year End 2011, but prior to the payment date specified in
Section 5(c)(i), payment will be made to you when payment would have been
otherwise been paid if you had remained employed with the Company.

Section 5. Calculation of Payment of Awards; Form of Payment.

(a) The amount that will be payable to you under this Award will be calculated,
and any amounts payable in respect of this Award will be paid, in accordance
with this Section 5, subject to your agreement to be bound by the covenants
contained in Section 7 of this Award Letter. As an exception to the foregoing,
the parties acknowledge and agree that an executive officer of VHC shall have
the right, in his or her sole discretion, to reduce the scope of any covenant
set forth in Section 7 of this Award Letter or any portion thereof, effective as
to you immediately upon receipt by you of written notice thereof from the
Company.

(b) Any Award shall, as of a vesting event described in Section 3 above (each
such event, a “Vesting Event”), become payable to you in an amount equal to the
product of (x) the number of shares of Phantom Stock credited to your Account
under any given Award as of the date of the occurrence of a Vesting Event and
(y) the Fair Market Value of one share of Common Stock as of the date of such
Vesting Event; provided, however, that on or after a Change in Control, in no
event shall such per share of Common Stock amount be less than the price per
share of Common Stock paid in respect of such stock in such Change in Control.
For the avoidance of doubt, if applicable, the amount payable in respect of each
Award granted to you shall be calculated separately as provided herein, and then
all such amounts shall be added together to determine the total amount payable
under all Awards granted to you that have become vested and payable on the
Vesting Event (the “Phantom Stock Value”). Without limitation, to the extent any
Award shall become payable following a Change in Control, the number of shares
of Common Stock subject to such Award shall be appropriately adjusted in
accordance with Section 6.

(c) You (or your estate or personal representative, as applicable) shall be paid
an amount, in cash, equal to your respective Phantom Stock Value in a lump sum,
as soon as practicable after the earlier to occur of (i) a Vesting Event that is
not a Qualifying Termination or a Pre-CIC Termination Event (and the completion
of a financial statement review or audit to confirm EBITDA and the valuation of
the Common Stock), or (ii) a Qualifying Termination or Pre-CIC Termination Event
(without regard to a review or audit of the financial statements or the
achievement level of EBITDA), but in each case no later than March 14th of the
calendar year following the calendar year in which the Vesting Event occurs.

 

5



--------------------------------------------------------------------------------

Section 6. Adjustments. Subject to the minimum value requirement contained in
Section 5(b) that applies following a Change in Control, in the event of any
change in the outstanding Common Stock by reason of a stock split, spin-off,
stock combination, reclassification, dividend or other distribution (whether in
the form of cash, common stock, other securities, or other property),
recapitalization, liquidation, dissolution, reorganization, merger, or other
event affecting the capital stock of the Company, the Committee shall adjust
appropriately (a) the number and kind of shares covered by Awards and (b) share
prices related to outstanding Awards, and make such other revisions to
outstanding Awards as it deems, in good faith, are equitably required. Any such
adjustment made by the Committee (or the Board) shall be final and binding upon
you and the Company.

Section 7. Covenants Not to Disclose Confidential Information, Not to Solicit
Company Customers and Not to Solicit or Offer Employment to Company Employees.

(a) At any time during or after your employment with the Company, you will not
disclose any Confidential Information pertaining to the business of the Company,
its Subsidiaries, the Investors and their Affiliates (collectively, the
“Restricted Group”), except when required to perform your duties to the Company
or one of its Subsidiaries, by law or judicial process. For purposes of this
Award Letter, “Confidential Information” means all non-public information
concerning trade secret, know-how, software, developments, inventions,
processes, technology, designs, the financial data, strategic business plans or
any proprietary or confidential information, documents or materials in any form
or media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Restricted Group. If you are bound by any other agreement
with the Company regarding the use or disclosure of Confidential Information,
the provisions of this Agreement shall be read in such a way as to further
restrict and not permit any more extensive use or disclosure of Confidential
Information.

(b) At any time during your employment with the Company and for a period of two
(2) years thereafter, you will not, directly or indirectly (A) act as a
proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any business that directly or indirectly competes with
the business of the Company in, (1) school photography services or
school-related clothing, affinity products and services, including yearbooks,
(2) memory books, (3) commercial printing and binding, (4) printing services to
companies engaged in direct marketing, (5) fragrance, cosmetics and
toiletries-related sampling or (6) single use packaging for fragrances,
cosmetics and toiletries, in North America in the case of clauses (1) through
(4) and in North America and Europe in the case of clauses (5) and (6), or
(B) solicit customers or clients of any member of the Restricted Group to
terminate their relationship with any such member of the Restricted Group or
otherwise solicit such customers or clients to compete with any business of any
member of the Restricted Group or (C) solicit or offer employment to any person
who is, or has been at any time during the twelve (12) months immediately
preceding the termination of your employment, employed by the Company or any of
its Affiliates.

(c) If at any time a court holds that the restrictions stated in clauses (a) or
(b) are unreasonable or otherwise unenforceable under circumstances then
existing, the parties hereto agree that the maximum period, scope or geographic
area determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area. Because you have had access to
Confidential Information, you agree that money damages will be an inadequate
remedy for any breach of this Section 7. In the event of a breach or threatened
breach of this Section 7, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce against you, or prevent any violations by you of, the
provisions hereof (without the posting of a bond or other security), and in the
event of an actual breach of this Section 7, terminate this Award Letter without
any payment hereunder or other consideration to you, or if payment shall have
already been made hereunder, you shall be required to pay to the Company any
amounts actually paid to you in respect of the Phantom Stock.

 

6



--------------------------------------------------------------------------------

(d) As an exception to the foregoing, the parties acknowledge and agree that an
executive officer of VHC shall have the right, in his or her sole discretion, to
reduce the scope of any covenant set forth in this Award Letter or any portion
thereof, effective as to you immediately upon receipt by you of written notice
thereof from the Company.

(e) The foregoing shall not be in limitation of any other restrictive covenant
agreed to by you in connection with your employment with VHC or Jostens.

Section 8. General Provisions.

(a) Amendment. The Committee or the Board shall have the authority to make such
amendments to any terms and conditions applicable to outstanding Awards as are
consistent with this Award Letter; provided that no such action shall modify any
Award in a manner materially adverse to you without your consent except as such
modification is provided for or contemplated in the terms of the Award or this
Award Letter (except that any adjustment that is made pursuant to Section 6
shall be made by the Committee or the Board reasonably and in good faith).

(b) This Award and any payments in respect hereof will not be taken into account
for purposes of determining any benefits under any benefit plan of the Company.

(c) Nontransferability. No Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by you otherwise than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(d) Transfers and Leaves of Absence. Unless the Committee determines otherwise:
(a) a transfer of your employment without an intervening period of separation
among the Company and any other Service Recipient shall not be deemed a
termination of employment, and (b) if you are granted in writing a leave of
absence or you are entitled to a statutory leave of absence, you shall be deemed
to have remained in the employ of the Company (and other Service Recipient)
during such leave of absence.

(e) Withholding. The Company shall have the right to deduct from any payment
made under the this Award Letter any federal, state or local income or other
taxes required by law to be withheld with respect to such payment.

(f) No Right to Employment. The grant of an Award shall not be construed as
giving you the right to be retained in the employ of, or in any consulting
relationship to, the Company or any Affiliate.

(g) Section 409A of the Code. This Award Letter is intended to comply with
Section 409A of the Code and will be interpreted in a manner intended to comply
with Section 409A of the Code. Notwithstanding anything herein to the contrary,
if at the time of your termination of employment with any Service Recipient you
are a “specified employee” as defined in Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of service is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) to the minimum extent necessary to
satisfy Section 409A until the date that is six months and one day following
your termination of employment with all Service Recipients (or the earliest date
as is permitted under Section 409A of the Code), if such payment or benefit is
payable upon a termination of employment.

 

7



--------------------------------------------------------------------------------

(h) Governing Law. This Award Letter shall be governed by and construed in
accordance with the laws of the State of New York applicable therein.

(i) Severability. If any provision of this Award Letter is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this Award
Letter, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of this Award Letter and any such Award shall remain in
full force and effect.

(j) Binding upon Successors and Assigns. This Award Letter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, provided that any assignment, by operation of law or otherwise, by
you shall require the prior written consent of VHC and any purported assignment
or other transfer without such consent shall be void and unenforceable.

(k) No Trust or Fund Created. Neither this Award Letter nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and you or any other
Person. To the extent that you acquire a right to receive payments from the
Company or any Affiliate pursuant to an Award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
Affiliate.

(l) Headings. Headings are given to the Sections and subsections of this Award
Letter solely as a convenience to facilitate reference. Such headings shall not
be deemed in any way material or relevant to the construction or interpretation
of the Plan or any provision thereof.

Section 9. Administration.

(a) The Committee shall have the power and authority to administer, construe and
interpret this Award Letter, to make rules for carrying it out and to make
changes in such rules. Any such interpretations, rules, and administration shall
be consistent with the basic purposes of this Award Letter.

(b) The Committee may delegate to the Chief Executive Officer of VHC and to
other senior officers of the Company its duties under this Award Letter subject
to such conditions and limitations as the Committee shall prescribe.

(c) The Committee may employ counsel, consultants, accountants, appraisers,
brokers or other persons. The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding.
No member of the Committee, nor employee or representative of the Company shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Award, and all such members of the Committee,
employees and representatives shall be fully protected and indemnified to the
greatest extent permitted by applicable law by the Company with respect to any
such action, determination or interpretation.

If you accept this Award on the terms and conditions contained in this Award
Letter, please sign below where indicated and return the executed copy of this
Award Letter to Marie Hlavaty by no later than March 30, 2010. A copy
countersigned on behalf of Visant Holding Corp. will be returned to you.

This Award Letter may be executed in counterparts.

 

8



--------------------------------------------------------------------------------

Very truly yours,   

Paul Carousso

Vice President, Finance

 

On behalf of Visant Holding Corp.

Accepted and agreed this          day of                     , 2010, by

  Print name:    

 

9



--------------------------------------------------------------------------------

Annex A

Definition of “EBITDA”

For purposes of the Award, “EBITDA” for the trailing twelve month (TTM) period
ending December 31, 2011 (the “Measurement Period”) shall mean the consolidated
net income of Jostens, for such period, adjusted, as applicable, by the
following items (without duplication, to the extent deducted or added in
calculating consolidated net income):

 

  (a) provision for income taxes (or income tax benefit);

 

  (b) net interest expense (including the cost of any surety bonds and net of
any net gain or loss resulting from hedging obligations);

 

  (c) depreciation and amortization expense;

 

  (d) expenses or charges related to any equity or debt offering,
recapitalization, acquisition, or disposition;

 

  (e) restructuring charges, including any one-time costs related to the closure
and/or consolidation of facilities;

 

  (f) gain or loss on the disposal of fixed assets;

 

  (g) other non-cash and/or one-time charges (or credits), excluding any such
charge or credit that represents an accrual or reserve (or reversal of an
accrual or reserve) for a cash expenditure for a future period;

 

  (h) expenses related to management, monitoring, consulting and advisory fees
and related expenses paid to either Fusion and its Affiliates or the DLJMB
Funds;

 

  (i) change in generally accepted accounting principles, rules or regulations
after the date of this Award Letter; and

 

  (j) change in allocation of costs or cost savings after the date of this Award
Letter.

The Board may adjust the calculation of EBITDA above to reflect acquisitions,
divestitures, large capital expenditures or other occurrences or conditions
which they in good faith determine require adjustment of EBITDA in order to be
consistent with the financial case used to establish the performance target. In
the event that the foregoing action is taken, such adjustment(s) shall be only
the amount deemed reasonably necessary by the Board, in the exercise of its good
faith judgment, after consultation with the Company’s accountants, to accurately
reflect the direct and measurable effect such occurrences or conditions have on
such performance target. The Board’s determination of such necessary
adjustment(s) shall be made within sixty (60) days following the conclusion of
the audit (or if no audit is conducted, the review of the financials by the
Company’s independent accountants) for the respective fiscal period, and shall
be based on the Company’s accounting as set forth in its books and records and
on the financial case used to establish the performance target.

 

10